Citation Nr: 1115945	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  07-26 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for residual scars, status-post appendectomy.  

2.  Entitlement to service connection for irritable bowel syndrome (IBS) to include as secondary to service-connected residual scars, status-post appendectomy with adhesions.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD) to include as secondary to service-connected residual scars, status-post appendectomy with adhesions.

4.  Entitlement to service connection for erectile dysfunction to include as secondary to service-connected residual scars, status-post appendectomy with adhesions.

5.  Entitlement to an initial disability rating greater than 10 percent for adhesions of peritoneum associated with residual scars, status-post appendectomy.

6.  Entitlement to an initial compensable disability rating for loss of bladder control involving marked urinary urgency.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to November 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  This case was subsequently transferred to the RO in Portland, Oregon.  

In August 2009, the Board issued a decision which, in part, continued a 10 percent disability rating for residual scars, status-post appendectomy with adhesions; assigned a separate 10 percent disability rating of based on adhesions of the peritoneum; and denied service connection for IBS, GERD, and erectile dysfunction.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (CAVC or Court).  In July 2010, the Court granted a Joint Motion for Partial Remand, vacating and remanding these issues to the Board.   

Prior to the August 2009 Board decision, the Veteran's service-connected residuals of the in-service appendectomy surgery were referred to as "residual scars, status-post appendectomy with adhesions."  However, in the August 2009 decision the Board granted a separate disability rating of 10 percent based on adhesions of the peritoneum.  By rating decision dated in November 2009 the RO effectuated the separate 10 percent award for adhesions of the peritoneum.  Therefore, the issue on appeal regarding residual scars, status-post appendectomy no longer includes the Veteran's separately service-connected adhesions.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records show that in May 1967 he underwent an appendectomy.  There were complications with this surgery with incision and drainage of wound abscess.  In January 2003 the Veteran filed a claim for service connection for residuals of his in-service appendectomy.  He was afforded a VA examination in May 2003.  This examination report shows that the Veteran had three different surgical scars associated with the appendectomy and subsequent infections.  The examiner noted that the scars were well healed but caused continued pain in the abdominal wall and mild numbness.  The examiner also noted that the scars would flare-up at which time caused loss of motion in the abdomen.  By rating decision dated in July 2003, the RO granted service connection for residual scars, status-post appendectomy with adhesions and assigned a 10 percent disability rating effective January 31, 2003.  

In July 2004, the Veteran requested an increased rating for his service-connected scar disorder and filed a claim for service connection for IBS, GERD, and erectile dysfunction as secondary to his service-connected scar disorder.  In March 2005 VA requested that the Veteran be evaluated for IBS and GERD.  All necessary tests were to be performed to determine whether the conditions existed and, if so, a nexus opinion was to be provided, with a complete rationale for that opinion.  

The report of a March 2005 VA scars examination noted two scars, described as depressed and somewhat adherent.  The opinion did not mention any internal scarring.  The examiner went on to say that neither IBS nor GERD were mentioned by the Veteran, and, "at any rate, I would consider it as likely as not that they would be not at all directly related to his appendectomy and complicated postoperative course."  No explanation or rationale was given for this, nor were any tests done to determine whether the Veteran had IBS or GERD.  

In the report of a March 2005 VA genitourinary examination, the examiner opined that the Veteran's erectile dysfunction was "as likely as not related to emotional factors such as depression" the examiner also wrote that it was "highly unlikely that [the Veteran's erectile dysfunction] has anything to do directly with his complicated postoperative course following his appendectomy."    

With regard to the scar claim, there are discrepancies between the May 2003 and March 2005 VA examinations.  The May 2003 examination shows three different surgical scars with some limitation of motion while the March 2005 VA examination which shows only two surgical scars and does not show limitation of motion.  Given the discrepancy between the two examination reports the Veteran should be afforded a new VA examination to reconcile the findings of the prior examiners, confirm the number of scars, evaluate the extent of scars, and determine whether those scars cause any limitation of motion.    

Furthermore, the Board notes during the course of the appeal, VA amended the criteria for evaluating scars. See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  While the amendments are only effective for claims filed on or after October 23, 2008, a claimant may request consideration under the amended criteria.  The current claim on appeal was filed in July 2004, prior to October 23, 2008; however, the Veteran's representative has requested such consideration.  Therefore, on remand the RO shoulder consider the claim under the old and new criteria.

The Board finds that the examinations conducted to date in connection with the IBS, GERD and erectile dysfunction claims and inadequate and new examinations are required.  The March 2005 VA skin examiner indicated that neither IBS nor GERD were mentioned by the Veteran, and, "at any rate, I would consider it as likely as not that they would be not at all directly related to his appendectomy and complicated postoperative course."  Unfortunately, no explanation or rationale was given for this, nor were any tests done to determine whether the Veteran had IBS or GERD.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

The March 2005 VA genitourinary examiner opined that the Veteran's erectile dysfunction was "as likely as not related to emotional factors such as depression" and that it was highly unlikely that the Veteran's erectile dysfunction was related to the various problems from his appendectomy and following complications.  Unfortunately, this opinion is conclusory and unsupported by any rationale.  As such, the March 2005 VA genitourinary examination report is also inadequate so VA must provide an adequate one.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Finally, with regard to the adhesions of peritoneum and loss of bladder control issues, a review of the record shows that by rating decision dated in November 2009 the RO effectuated the Board's grant of service connection for adhesions of peritoneum associated with residual scars, status-post appendectomy and service connection for loss of bladder control involving marked urinary urgency and assigned initial ratings and effective dates.  The Veteran submitted a written notice of disagreement in May 2010 with regard to these issues.  When a notice of disagreement is timely filed, the RO must reexamine the claim and determine if additional review or development is warranted. If no preliminary action is required, or when it is completed, the RO must prepare a statement of the case pursuant to 38 C.F.R. § 19.29, unless the matter is resolved by granting the benefits sought on appeal or the notice of disagreement is withdrawn by the appellant or his or her representative. 38 C.F.R. § 19.26.

As of this date, the Veteran has not been issued a statement of the case on the adhesions of peritoneum or loss of bladder control issues.  Accordingly, the Board is required to remand this issue to the AMC/RO for the issuance of a statement of the case with regard to these issues.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA skin examination to identify the current level of impairment resulting from his service-connected residual scars, status-post appendectomy.  The claims file must be made available to the examiner for review in connection with the examination.  All necessary tests should be conducted.  
 
The examiner should note that there is a discrepancy between the May 2003 VA muscles examination which shows three different surgical scars and some limitation of motion and the March 2005 VA scars examination which shows only two surgical scars, but no limitation of motion.  The examiner should attempt to reconcile the findings of the May 2003 and March 2005 VA examiners, confirm the number of scars in the Veteran's abdomen, evaluate the extent of scars, and determine whether those scars cause any limitation of motion.

2.  Schedule the Veteran for a VA gastrointestinal examination to determine whether the Veteran has a current diagnosis of either IBS and/or GERD.  The claims file must be made available to the examiner for review in connection with the examination.  Any indicated studies should be performed.

Based on the examination and review of the record, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any currently diagnosed IBS and/or GERD are related to active service or any incident of such service, including his service-connected residual scars, status-post appendectomy with adhesions and adhesions of peritoneum.  

The examiner is requested to provide a complete rationale should be provided for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation the examiner should so state and also explain why such an opinion cannot be made.  

3.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his erectile dysfunction.  The claims file must be made available to the examiner for review in connection with the examination.  Any indicated studies should be performed.

Based on the examination and review of the record, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any currently diagnosed erectile dysfunction is related to active service or any incident of such service, including his service-connected residual scars, status-post appendectomy with adhesions and adhesions of peritoneum.  

The examiner is requested to provide a complete rationale should be provided for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation the examiner should so state and also explain why such an opinion cannot be made.  

4.  Issue a Statement of the Case regarding the adhesions of peritoneum and loss of bladder control issues.  The AMC/RO should also advise the appellant of the need to timely file a substantive appeal if he desires appellate review of these issues.  Then, only if an appeal is timely perfected, should the issues be returned to the Board for further appellate consideration, if otherwise in order.

5.  After all development is complete, review the evidence in its entirety and readjudicate the claim.   Significantly, with regard to the scar issue, the RO should readjudicate this issue considering both the old as well as the amended criteria for evaluating the skin. See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



